Holcomb, J.
(dissenting) — I dissent. Mr. Duggan was not only attorney for respondents, but he was their agent to handle not only their lawsuit, but their property. He subscribed himself as “agent” and “attorney.” The absence of respondents from the city and state, and other circumstances, show Ms agency. As agent for respondents he had other and greater powers than as attorney. The authorities relied upon limiting his powers as an attorney at law are not in point. Appellants, upon the mutual rescission or “cancellation” of the contract, were not entitled to anything more, or to the return of the money paid and not then demanded or settled; but they were entitled to the cessation of the lawsuit and of the controversy.